Regency Energy Partners Reports First-Quarter 2009 Results DALLAS, May 11, 2009 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today its financial results for the first quarter ended March 31, 2009. Regency’s adjusted EBITDA was $55 million in the first quarter 2009 compared to $56 million in the first quarter 2008, which assumes a full three-month contribution from the Regency Intrastate Gas Subsidiary (“RIGS”) for the first quarter On March 17, 2009, Regency announced the completed formation of a joint venture with an affiliate of GE Energy Financial Services and Alinda Capital Partners LLC (“Alinda”) to fund the Haynesville Expansion Project in North Louisiana.Regency contributed its RIGS system, and GE Energy Financial Services and Alinda contributed $126.5 million and $526.5 million in cash, respectively, to the joint venture in return for a 38%, 12% and 50% general partnership interest, respectively. Adjusting for the impact of the Haynesville Joint Venture, reported adjusted total segment margin increased 9% to $104 million in the first three months of 2009, compared to $95 million in the corresponding 2008 period.Reported adjusted EBITDA decreased to $54 million in the first quarter 2009, compared to $56 million in the first quarter 2008. Regency generated net income of $148 million in the three months ended March 31, 2009, compared to $10 million for the corresponding period in 2008.The increase in net income was primarily due to a $134 million gain primarily associated with the contribution of RIGS to the Haynesville Joint Venture. “Regency generated solid year-over-year operating results in the first quarter 2009, including an increase in adjusted total segment margin, despite reduced drilling activity and significantly lower commodity prices,” said Byron Kelley, chairman, president and chief executive officer of Regency.“The increase in segment margin is testament to our growing fee-based business and strong hedging program, and our first-quarter results are in line with our budgeted expectations.” “Our ability to close and secure financing for the Haynesville Joint Venture in the first quarter 2009 at terms accretive to unitholders places Regency in a unique, strategic position to capture first-mover advantage in meeting initial Haynesville Shale demand,” Kelley added.“Regency has secured commitments from shippers for 92% of the pipeline capacity for the Haynesville Expansion Project and has requests for all of the remaining capacity.We are pleased to report that construction began on May 1, 2009, as scheduled, and that the project is on budget with a planned in-service date of December 31, 2009.” REVIEW OF SEGMENT PERFORMANCE With the completion of the Haynesville Joint Venture, the Partnership realigned the composition of its business segments and has restated all segment information to reflect this new alignment. Gathering & Processing - The Gathering & Processing segment includes Regency's natural gas processing and treating plants, low-pressure gathering pipelines and NGL pipeline activities.In addition, the Partnership now reports its producer services revenue in this segment. Adjusted segment margin for Gathering & Processing, which excludes non-cash hedging gains and losses related to this segment, was $56 million for the quarter ended March 31, 2009, compared to $58 million for the first quarter 2008. Total throughput volumes for the Gathering & Processing segment averaged approximately 1 million MMbtu per day of natural gas, and processed NGLs averaged 23 thousand barrels per day for the quarter ended March 31, 2009, compared to 919 thousand MMbtu per day of natural gas and 23 thousand barrels for processed NGLs for the first quarter 2008. Transportation - Following the closing of the Haynesville Joint Venture, Regency’s Transportation segment consists exclusively of its interest in the Haynesville Joint Venture.Prior periods have been restated to reflect the Partnership’s wholly owned subsidiary of RIGS as the exclusive reporting unit within this segment. For quarterly comparisons of the Transportation segment, Regency has provided information for 100% of RIGS for the entire quarter.The following discussion combines the results of operations of RIGS from January 1, 2009, to March 17, 2009, with the results of operations of the Haynesville Joint Venture from inception on March 18, 2009, to March 31, 2009. Adjusted segment margin increased 2% to $14 million in the first quarter 2009, compared to $13 million in the first quarter 2008.Total transportation throughput volumes averaged 810 thousand MMbtu per day of natural gas for the first quarter 2009 compared to 732 thousand MMbtu per day of natural gas for the corresponding period in 2008, an 11% increase. Contract Compression - The Contract Compression segment provides customers with turnkey natural gas compression services to maximize natural gas and crude oil production, throughput and cash flow.Regency's integrated solutions include a comprehensive assessment of a customer's natural gas contract compression needs, and the design and installation of a customized compression system. Segment margin for the Contract Compression segment increased to $37 million for the first quarter 2009, compared to $23 million in the first quarter 2008, which was enhanced by the exclusion of 15 days of activity in 2008 due to the timing of the CDM acquisition.Regency’s revenue generating horsepower at the end of the first quarter 2009 was 789,494, compared to 615,852 of revenue generating horsepower at the end of the first quarter 2008, a 28% increase. Corporate and Others – The Corporate and Others segment is comprised of an immaterial, regulated interstate pipeline and the Partnership’s corporate offices. Revenues in this segment are derived from the operations of the regulated interstate pipeline, which prior to the realignment of the business segments, was reported within the Transportation segment.Segment margin for first quarter 2009 was $430 thousand compared to $200 thousand for the corresponding quarter in 2008. CASH DISTRIBUTIONS On April 27, 2009, Regency announced a cash distribution of 44.5 cents per outstanding common unit for the first quarter ended March 31, 2009. This distribution is equivalent to $1.78 on an annual basis and will be paid on May 14, 2009, to unitholders of record at the close of business on May 7, 2009. In the first quarter 2009, Regency generated $41 million in cash available for distribution, representing coverage of 1.1 times the amount required to cover its announced distribution to common unitholders. “Regency plans to maintain our current distribution level during the construction of the Haynesville Expansion Project despite a potential temporary dip below a 1.0 times coverage ratio in 2009,” said Kelley.“This shortfall will be offset in 2010, once the project comes on-line at the end of this year.” Regency makes distribution determinations based on its cash available for distribution and the perceived sustainability of distribution levels over an extended period.In addition to considering the cash available for distribution generated during the quarter, Regency takes into account cash reserves established with respect to prior distributions, seasonality of results, and its internal forecasts of adjusted EBITDA and cash available for distribution over an extended period. Although Regency intends to maintain the current distribution of 44.5 cents per outstanding common unit through 2009, distributions are set by the Board of Directors and are driven by the long-term sustainability of the business.In the event of a further deterioration in market conditions, including continued lack of access to capital markets, an increased cost of capital and/or decreased producer drilling activity, Regency will reevaluate this decision which could lead to a reduction in distributions. 2 PROJECTS Regency’s 2009 budget has been reduced by approximately $13 million to $107 million in growth capital with approximately $82 million dedicated to the Contract Compression segment and the remaining $25 million identified for the Gathering & Processing segment.All capital expenditures related to the Haynesville Expansion Project have been excluded because those costs are being funded by the Haynesville Joint Venture.The $13-million capital expenditure reduction is associated with the elimination of approximately $10 million of compression commitments for 2009 and the deferral of approximately $3 million of compression commitments to 2010. In the three months ended March 31, 2009, Regency incurred $45 million of growth capital expenditures, of which $39 million was related to the fabrication of new compression packages and ancillary assets for the Contract Compression segment.
